Citation Nr: 0511897	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  01-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury for the purpose of accrued benefits.

2.  Entitlement to service connection for residuals of a neck 
injury for the purpose of accrued benefits.

3.  Entitlement to service connection for residuals of a left 
shoulder injury for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1959.  He died on March [redacted], 2000.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in January 2001 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

During the veteran's lifetime, a Board decision in November 
1989 denied his claim of entitlement to service connection 
for residuals of head and neck injuries, and a Board decision 
in April 1992 found that new and material evidence had not 
been received to reopen the claim.  The Board's April 1992 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims (Court).  A subsequent Board decision in 
April 1997 again found that new and material evidence had not 
been received to reopen the claim for service connection for 
residuals of head and neck injuries.  Where a veteran's 
service connection claim was the subject of a prior final 
disallowance during his lifetime, a survivor claiming 
entitlement for the purpose of accrued benefits is permitted 
to have a new adjudication on the merits of the prior claim 
"only if there is new and material evidence in the file 
which has not previously been considered."  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (1996).  In the instant case, a 
Board decision-remand in October 2001 found that additional 
evidence added to the record after the final Board decision 
in April 1997 and before the veteran's death constituted new 
and material evidence sufficient to reopen the claim.  
Therefore, the Board finds that the issues currently on 
appeal are as stated on the first page of this decision.

A Board decision dated July 17, 2003, which denied the 
appellant's appeal, was the subject of a vacatur by the Board 
dated March 16, 2004.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence on the questions of whether the veteran's headaches 
prior to his death were etiologically related to a head 
injury in service and whether he had headaches continuously 
in post-service years.

2.  There is an approximate balance of positive and negative 
evidence on the questions of whether the veteran's chronic 
cervical strain prior to his death was etiologically related 
to a neck injury in service and whether he had chronic 
cervical strain continuously in post-service years.

3.  Prior to the veteran's death there was no medical 
evidence of record of a diagnosis of a left shoulder 
disorder.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, headaches and 
chronic cervical strain were incurred in service.  
38 U.S.C.A. §§ 1131, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2004).

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2004).
    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters in January 2002 and May 2004 informed the 
appellant of the evidence needed to substantiate her claims, 
of the evidence which VA had obtained, and of the evidence 
which she should submit in support of her claims.  The RO's 
May 2004 letter advised the appellant to submit any 
information or evidence in her possession which she thought 
would support her claims.  The RO's notice letters to the 
appellant thus contained the four elements of notice listed 
in Pelegrini II and fulfilled VA's duty to notify pursuant to 
the VCAA.

VA has also fulfilled any duty to assist pursuant to the 
VCAA.  A survivor's claim for accrued benefits is to be 
decided on the evidence which was in the veteran's claim file 
at his death.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2004).  The appellant and her representative have 
not identified any additional evidence the consideration of 
which would be permitted by law.  Therefore, the Board finds 
that assistance to the appellant is not required and the case 
is ready for appellate review.

II. Legal Criteria

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's surviving spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002); see also 38 C.F.R. § 3.1000 (2004).  
For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

III. Factual Background

At the time if his death, the veteran had pending before the 
Board a claim for service connection for residuals of a 
shoulder injury and an attempt to reopen his claim for 
service connection for residuals of head and neck injuries.

The veteran's service medical records are negative for any 
reference to an injury to the head, neck, or left shoulder.  
In a report of medical history for separation in March 1959, 
the veteran stated that he was in good health and he denied 
having or having had a bone, joint, or other deformity or a 
painful or 'trick' shoulder.  At an examination for 
separation in March 1959, the veteran denied having any 
significant medical history other than boils in childhood of 
which there were no sequelae, and his spine, other 
musculoskeletal system, and upper extremities were evaluated 
as normal.

A report by the Hawaii Highway Patrol shows that, in July 
1958, the veteran was the driver of a motor vehicle which was 
rear-ended by an intoxicated driver who was charged with 
careless driving.  The veteran was not listed as one of those 
injured and the report did not indicate whether he was taken 
to a hospital.

The veteran filed his original compensation claim in December 
1987 seeking service connection for head and neck injuries.  
At a hearing before a hearing officer in November 1988, the 
veteran testified that: after the July 1958 motor vehicle 
accident during his active service, he was taken to Tripler 
Army Hospital; at that time, he had a headache and was given 
pain pills; he was not admitted to the hospital; for the 
balance of his service, he had a stiff neck for which he took 
aspirin; he did not seek treatment in service for his stiff 
neck; after service, he did not seek medical treatment for 
residuals of his injuries in the July 1958 motor vehicle 
accident until 1988; after the July 1958 motor vehicle 
accident, he had a knot on the back of his neck which 
eventually went away and left a scar; and he currently had 
stiffness in his neck and trouble turning his head.

Lay statements were received in 1988.

L. T. C. stated that: in July 1958, he was a fellow service 
member and a passenger in the veteran's car at the time of 
the accident; after the collision, the veteran complained of 
a bad headache and that he could not turn his neck because of 
pain; he and the veteran were taken to Tripler Army Hospital 
as were the persons in the other car, who were more severely 
injured; at the hospital, the veteran was given pain 
medication and released.

The veteran's mother stated that he had a knot on the back of 
his neck when he returned home from service which went away 
and left a scar.

Several other individuals also stated that after service the 
veteran had a knot on the back of his neck which went away 
and left a scar on his neck.

At a VA examination in February 1988, the veteran gave a 
history of being injured in a motor vehicle accident in 
service in 1958.  He stated that he had a whiplash-type 
injury in the accident.  He complained of neck pain and pain 
in both shoulders.  On examination, head and neck motion was 
normal.  Motion of the shoulders was normal, and the upper 
extremities were normal.  The pertinent diagnosis was 
residuals of neck injury.

The veteran essentially reiterated his November 1988 
testimony at hearings before a hearing officer in December 
1994 and before a Veterans Law Judge at the RO in February 
1997.  

In December 1988, M. D. McC., DC, a chiropractor, reported 
that testing showed impairment of the strength of the 
veteran's cervical spine.  He stated that the veteran had 
spondylophytic degeneration, myofascial pain syndrome, and 
strength impairment.  He stated that these conditions could 
take 20 or 30 years to develop.  The veteran had indicated 
that in a July 1958 automobile accident he was thrown 
backward and landed in the rear portion of his car.  Dr. McC. 
stated an opinion that the veteran's complaints in 1988 were 
acute flare-ups stemming from the 1958 accident.  

In October 1992, private X-rays and a private MRI of the 
veteran's cervical spine were normal.

In January 1993, R. B. B., MD, a private neurologist, 
reported that the veteran stated that in a July 1958 motor 
vehicle accident he was thrown into the back of the car and 
struck the back and right side of his head on the back seat 
armrest.  The veteran indicated that he had had pain in his 
head, mostly in the back and right side of the head, right-
sided neck discomfort, and neck stiffness since the accident.  
The veteran complained of right-sided neck stiffness, head 
pain, and pain between his shoulder blades.  Dr. B. performed 
a clinical examination and reviewed the October 1992 X-ray 
and MRI reports.  Left lateral rotation of the veteran's neck 
was mildly to moderately limited by discomfort.  In view of 
the veteran's history, Dr. B. believed that he was suffering 
from chronic cervical strain which was probably initiated by 
the automobile accident in service in 1958.

In November 1998, T. R. T., DC, a chiropractor, reported that 
he treated the veteran from December 1995 to January 1998.  
The veteran gave a history of neck pain and headaches since a 
motor vehicle accident in July 1998.  Dr. T. stated that the 
veteran suffered from cervical segmental dysfunction with 
resultant myofibrosis of repair which, if his history was 
accurate, was likely related to the accident in 1958.

IV. Analysis

With regard to issue of entitlement to service connection for 
residuals of a head injury, the Board finds that it is clear 
from the veteran's statements to physicians and to VA that 
the residual of a head injury in service which he was 
claiming to suffer was headaches.  With regard to the issue 
of entitlement to service connection for residuals of a neck 
injury, the Board finds to be convincing the opinion of 
Dr. B., the private neurologist, that the residual of a neck 
injury, if any, which the veteran had was chronic cervical 
strain.

With regard to the claims for service connection for 
headaches and for residuals of a neck injury, the Board finds 
to be credible the veteran's statements and testimony to the 
effect that after separation from service he had headaches 
and neck pain and stiffness on a continuing basis.  This 
finding is, of course, favorable to the veteran's claims.  
Also favorable to his claims are the opinions of a private 
neurologist and two private chiropractors that his complaints 
of headaches and neck pain/stiffness are likely related to 
injuries sustained in service in the July 1958 motor vehicle 
accident.  On the other hand, the facts that the veteran did 
not report any head or neck symptoms at service separation 
and that he did not seek medical attention for head and neck 
problems during the approximately thirty years from his 
separation from service until 1988 calls into question the 
veteran's claim that his headaches and neck pain/stiffness in 
1988 and thereafter were etiologically related to injuries 
sustained in the July 1958 in-service accident.  The Board 
finds that there is an approximate balance of positive and 
negative evidence on the issue of whether the headaches and 
chronic cervical strain which the veteran had in 1988 and 
until his death were related to injuries in service in July 
1958.  The Board also finds that there is an approximate 
balance of positive and negative evidence on the issue of 
whether there was continuity of symptomatology of headaches 
and chronic cervical strain from the time of the veteran's 
separation from service until his death.  Resolving the doubt 
on those issues in the appellant's favor, entitlement to 
service connection is established for headaches and for 
chronic cervical stain for the purpose of accrued benefits.  
See 38 U.S.C.A. §§ 1131, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2004).

With regard to the claim for service connection for residuals 
of a left shoulder injury, the Board notes that neither the 
private neurologist who evaluated the veteran in 1993 nor the 
chiropractors who saw him in 1988 and 1998 reported a 
diagnosis of a disorder of the left shoulder.  In the absence 
of a diagnosis of a left shoulder disability prior to the 
veteran's death, service connection may not be granted for 
residuals of a left shoulder injury for the purpose of 
accrued benefits.  Rabideau, supra.  As the preponderance of 
the evidence is against the appellant's claim for service 
connection for residuals of a left shoulder injury for the 
purpose of accrued benefits, the benefit of the doubt 
doctrine does not apply on that issue.  38 U.S.C.A. § 5107(b) 
(West 2002). 




ORDER

Service connection for headaches for the purpose of accrued 
benefits is granted.

Service connection for chronic cervical strain for the 
purpose of accrued benefits is granted.

Service connection for residuals of a left shoulder injury 
for the purpose of accrued benefits is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


